PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Shaffer, Greg D.
Application No. 16/055,600
Filed: August 6, 2018
Attorney Docket No. WDS-13290            
:
:
:               DECISION ON PETITION
:
:

	


This is a decision on the petition under 37 CFR 1.137(b), filed January 28, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Wilson Daniel Swayze Jr appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 
 
The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed April 15, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on July 16, 2020. The Office mailed a Notice of Abandonment on October 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00, and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This matter is being referred to the Technology Center Art Unit 1797 for review of the response filed January 28, 2021.








Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.




/LIANA S WALSH/Lead Paralegal Specialist, OPET